DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claim 8 recites, in pertinent part, the inner bearing element comprising an inner bearing surface positioned farther from the axis of rotation than the outer bearing surface of the second control wheel (emphasis added). It is not clear how the inner bearing surface of the inner bearing element can be positioned farther from the axis of rotation than the outer bearing surface of the second control wheel because the second control wheel encompasses the inner bearing element. As discussed in the specification and illustrated in the drawings, the inner bearing surface of the inner bearing element is positioned farther from the axis of rotation than the outer bearing surface of the first control wheel. For purposes of examination, this limitation is interpreted as the inner bearing surface of the inner bearing element is positioned farther from the axis of rotation than the outer bearing surface of the first control wheel, as disclosed in the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hino (US 2004/0015054).
Regarding claim 1, Hino discloses an endoscope comprising: an endoscope handle (102; Fig. 1) with a handle housing (components of 102); and a control system including: a first control wheel (112a; Fig. 2; par. [0033]) including a first wire drum (114a; Fig. 2) and a bearing surface (surface of 115a; Fig. 2), the first control wheel (112a) operable to rotate about an axis of rotation (par. [0033] and [0039]); a second control wheel (112b; Fig. 2; par. [0033]) including a second wire drum (114b; Fig. 2) and an outer bearing surface (outer surface of 115b; Fig. 2) positioned farther from the axis of rotation than the bearing surface (surface of 115a; Fig. 2) of the first control wheel; and an outer bearing element (124b) forming part of or being rotationally fixed to the handle housing (Fig. 2), the outer bearing element (124b) comprising an inner bearing surface (inner surface of 124b) positioned farther from the axis of rotation than the outer bearing surface of the second control wheel (outer surface of 115b; Fig. 2), the inner bearing surface of the outer bearing element (inner surface of 124b) abutting the outer bearing surface of the second control wheel (outer surface of 115b; Fig. 2) so that rotation of the second control wheel is at least partly borne on the outer bearing element (Figs. 2 and 4).
Regarding claim 2, Hino discloses the endoscope according to claim 1, wherein the inner bearing surface of the outer bearing element (inner surface of 124b) and the outer bearing surface of the second control wheel (outer surface of 115b; Fig. 2) each extends circumferentially about the axis of rotation (Figs. 2 and 3).
Regarding claim 3, Hino discloses the endoscope according to claim 2, wherein the inner bearing surface of the outer bearing element (inner surface of 124b) and the outer bearing surface of the second control wheel (outer surface of 115b; Fig. 2) each includes at least two bearing surface parts, which are positioned at an axial distance from each other (Fig. 2).
Regarding claim 4, Hino discloses the endoscope according to claim 2, wherein the outer bearing element (124b) is in one piece with the handle housing (integrally formed by bonding; screwing; Fig. 2).
Regarding claim 6, Hino discloses the endoscope according to claim 1, wherein the first control wheel (112a; Fig. 2; par. [0033]) comprises a first wheel handle (112a) and a first wheel sleeve (115a), the first wheel sleeve comprising the bearing surface (115a) and connecting the first wheel handle (112a) to the first wire drum (114a; Fig. 2), wherein the second control wheel (112b; Fig. 2; par. [0033]) comprises a second wheel handle (112b) and a second wheel sleeve (115b), the second wheel sleeve (115b comprising the outer bearing surface (outer surface of 115b; Fig. 2) and connecting the second wheel handle (112b) to the second wire drum (114b; Fig. 2), and wherein the second wheel sleeve (115b) encompasses at least part of the first wheel sleeve (115a; Fig. 2).
Regarding claim 7, Hino discloses the endoscope according to claim 6, wherein the outer bearing element (124b) comprises an outer bearing sleeve (124b) that encompasses at least part of the second wheel sleeve (115b; Fig. 2).
Regarding claim 8, Hino discloses the endoscope according to claim 1, further comprising an inner bearing element (124a; Fig. 2) forming part of or being rotationally fixed to the handle housing (via 125/127; Fig. 2), the inner bearing element (124a; Fig. 2) comprising an inner bearing surface (124a) positioned farther from the axis of rotation than the outer bearing surface of the second (interpreted as first) control wheel (outer surface of 115a; Fig. 2), the inner bearing surface of the bearing element (inner surface of 124a; Fig. 2) abutting the outer bearing surface of the second (interpreted as first) control wheel (outer surface of 115a; Fig. 2) so that rotation of the second (interpreted as first) control wheel is at least partly borne on the inner bearing element (124a; Figs. 2 and 4).
Regarding claim 9, Hino discloses the endoscope according to claim 8, wherein the inner bearing element (124a; Fig. 2) separates at least part of the first (112a) and second (112b) control wheels from each other so that rotation of the control wheels is mutually separated from each other (Fig. 2).
Regarding claim 10, Hino discloses the endoscope according to claim 8, wherein the inner bearing element (124a; Fig. 2)  is provided separately from and is fixed to the handle housing (via 125/127).
Regarding claim 11, Hino discloses the endoscope according to claim 1, wherein the second control wheel (112b) comprises a second wheel handle (112b), and wherein the outer bearing element (124b) is an outer bearing sleeve (124b) that projects from a surface of the handle housing toward the second wheel handle (112b; Fig. 2).
Regarding claim 12, Hino discloses the endoscope according to claim 1, wherein the second control wheel (112b) comprises a second wheel handle (112b) and a second wheel sleeve (115b), the second wheel sleeve (115b) including an outer part opposite and in one piece with the second wire drum (114b; Fig. 2), the second wheel sleeve (115b) including the outer bearing surface (outer surface of 115b; Fig. 2) between the outer part and the second wire drum (114b), and the second control wheel comprising an inner part (in portion of 112b) in one piece with the second wheel handle (112b; Fig. 2), the inner part (in portion of 112b) being fixed to the outer part of the second wheel sleeve (outer surface of 115b; Fig. 2).
Regarding claim 15, Hino discloses the endoscope according to claim 1, further comprising a first steering wire (116a/116b; par. [0036]) and a second steering wire (116c/116d; par. [0036]), and a distal tip or tip part that comprises a bending section (108) connected to the first (116a/116b) and second (116c/116d) steering wires so that the control system can bend the bending section via the first and second steering wires (par. [0039]).
Regarding claim 16, Hino discloses the endoscope according to claim 15, wherein rotation of the first control wheel (112a) relative to the handle housing about the axis of rotation (axis of 126) bends the bending section (108) in a first dimension (R/L; par. [0038]-[0039]); and wherein rotation of the second control wheel (112b) relative to the handle housing about the axis of rotation (axis of 126) bends the bending section (108) in a second dimension (U/D; par. [0038]-[0039]).

Claim(s) 1-2, 4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 2015/0359415).
Regarding claim 1, Lang discloses an endoscope comprising: an endoscope handle (304; Fig. 3) with a handle housing (components of 304); and a control system including: a first control wheel (4030; Fig. 4A; par. [0082]) including a first wire drum (4040; Fig. 4A) and a bearing surface (surface of 4020; Fig. 4A), the first control wheel (4030) operable to rotate about an axis of rotation; a second control wheel (4060/4014; Fig. 4A) including a second wire drum (4070; Fig. 4A) and an outer bearing surface (outer surface of 4050; Fig. 4A) positioned farther from the axis of rotation than the bearing surface (surface of 4020; Fig. 4A) of the first control wheel; and an outer bearing element (4130) forming part of or being rotationally fixed to the handle housing (Fig. 4A), the outer bearing element (4130) comprising an inner bearing surface (inner surface of 4130) positioned farther from the axis of rotation than the outer bearing surface of the second control wheel (outer surface of 4050; Fig. 4A), the inner bearing surface of the outer bearing element (inner surface of 1430) abutting the outer bearing surface of the second control wheel (outer surface of 4050; Fig. 4A) so that rotation of the second control wheel is at least partly borne on the outer bearing element (Fig. 4A).
Regarding claim 2, Lang discloses the endoscope according to claim 1, wherein the inner bearing surface of the outer bearing element (inner surface of 4130) and the outer bearing surface of the second control wheel (outer surface of 4050; Fig. 4A) each extends circumferentially about the axis of rotation (Fig. 4A).
Regarding claim 4, Lang discloses the endoscope according to claim 2, wherein the outer bearing element (4130) is in one piece with the handle housing (integrally formed by bonding; screwing; Fig. 4A).
Regarding claim 13, Lang discloses the endoscope according to claim 1, wherein the second control wheel (4060/4014; Fig. 4A) comprises a stop surface (4120; par. [0097]), and wherein the outer bearing element (4130/4150) comprises a stop surface (4150) associated with the stop surface (4120) of the second control wheel so that when the second control wheel (4060/4014; Fig. 4A) is rotated in a direction of rotation to an end position defined by the stop surfaces (4120/4150), mutual abutment of the stop surfaces (via 4195; par. [0097]) prevents the second control wheel from rotating farther in that direction of rotation (par. [0097]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino, as applied to the claims above, in view of Haeckl et al. (US 2011/0208001) .
Regarding claim 5, Hino discloses the endoscope according to claim 4, wherein the outer bearing element integrally formed with the handle housing (via bonding/screwing; 125/127) but does not specifically disclose that is molded in one piece with the handle housing. Haeckl teaches that components in endoscopic devices by may be fastened together by using fastening devices, or they may be integrated in one piece to the body (par. [0039]). It would have been obvious to one having ordinary skill in the art to integrate the stationary outer bearing element of Hino in one piece to the handle housing, being a simple substitution of one method of integrating components for another, having the predictable result of bonding the stationary element to the housing. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino, as applied to the claims above.
Regarding claim 14, Hino discloses the endoscope according to claim 1, although Hino discloses the wall thickness of the outer bearing sleeve (124b; Fig. 2) and the inner bearing sleeve (124a) being less than a diameter or a cross-sectional extent of the outer bearing sleeve and inner bearing sleeve, respectively, it does not specifically disclose the outer bearing sleeve having a wall with a wall thickness of more than one twentieth of a diameter or a cross-sectional extent of the outer bearing sleeve, and the inner bearing sleeve having a wall with a wall thickness of less than one thirtieth of a diameter or a cross-sectional extent of the outer bearing sleeve. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the outer and inner bearing sleeves with the claimed wall thicknesses because Applicant has not disclosed that the particular wall thickness dimensions provides an advantage, is used for a particular purpose, or solves a stated problem. Moreover, Applicant claims a variety of wall thickness for the outer bearing sleeve varying from on fifth to one twentieth (par. [0027]) and for the inner bearing sleeve varying from on eighth to one fiftieth (par. [0028]). One of ordinary skill in the art, furthermore, would have expected Hino’s control system, and applicant’s invention, to perform equally well with either the wall thicknesses taught by Hino or the claimed relative wall thicknesses because both would perform the same function of connecting components of the control wheels to the endoscope such that bending of the bending portion can be effectuated. Therefore, it would have been prima facie obvious to modify Hino to obtain the invention as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hino.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795